                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       *
                                                *
        v.                                      *    CRIMINAL NO. PX-19-181
                                                *
 RONDELL HENRY,                                 *
                                                *
                 Defendant                      *
                                                *
                                             *******

      CONSENT MOTION TO EXCLUDE TIME PURSUANT TO 18 U.S.C. § 3161

       The United States of America, by and through its attorneys, with the consent of the

defendant, hereby requests, pursuant to 18 U.S.C. § 3161(h)(7), an order to exclude the time period

between and including June 24, 2019, and September 13, 2019, in computing the time within

which trial must commence in accordance with 18 U.S.C. § 3161(c), and in support thereof submits

the following:

       1.        On April 3, 2019, United States Magistrate Judge Charles B. Day authorized a

criminal complaint charging the defendant with violating 18 U.S.C. § 2312. An initial appearance

was held the following day, after the defendant’s arrest.

       2.        On April 10, 2019, a federal grand jury for the District of Maryland returned an

indictment charging the defendant with violating 18 U.S.C. § 2312. ECF No. 13.

       3.        An arraignment on the indictment was held on April 29, 2019.          During the

arraignment, the parties were apprised of a motions deadline set for May 20, 2019, and a status

call set for 10:00 a.m. on May 21, 2019.

       4.        The Government filed a motion to toll the Speedy Trial clock from April 29, 2019,

through May 21, 2019, ECF No. 18, which the Court granted, ECF No. 19.
       5.      The Government filed a second motion to toll the Speedy Trial clock from April

29, 2019, through June 24, 2019, ECF No. 21, which the Court granted, ECF No. 23.

       6.      The parties and Court held a status call on June 24, 2019. On the status call, the

parties sought an additional status call on July 29, 2019. After the later status call, the Court

entered a scheduling order, setting a motions deadline of September 13, 2019. ECF No. 25.

Accordingly, the Government now moves to toll the Speedy Trial clock for the time from June 24,

2019, through and including September 13, 2019.

       7.      In accordance with the Speedy Trial Act, 18 U.S.C. § 3161(c), the trial of a

defendant charged in an information or indictment shall commence within seventy days from the

filing date of the information or indictment, or from the date the defendant appeared before a

judicial officer, whichever date last occurs.

       8.      However, pursuant to 18 U.S.C. § 3161(h)(7), the Court may grant a continuance

of speedy trial when the ends of justice served by taking such action outweigh the best interest of

the public and the defendant in a speedy trial. Here, the ends of justice are served by the

continuance because (1) defense counsel has stated the need for additional time for client-related

reasons, and (2) the Government is considering seeking a superseding indictment that would

require an additional motions schedule.

       9.      The Government now respectfully requests that the Court exclude the time from

June 24, 2019, through September 13, 2019, in computing the time within which trial must

commence under 18 U.S.C. § 3161(h)(7). This exclusion will provide sufficient time for defense

counsel to determine certain client-related issues, as well as for the Government to determine

whether to seek a superseding indictment.

       10.     The defendant, through counsel, consents to this motion.




                                                2
         11.   For the foregoing reasons, the ends of justice will be served by excluding the

requested time in computing the time within which trial must commence pursuant to 18 U.S.C.

§ 3161(h), and those ends outweigh the best interests of the public and the defendant in a speedy

trial.

                                                Respectfully submitted,

                                                Robert K. Hur
                                                United States Attorney

                                          By:              /s/
                                                Thomas P. Windom
                                                Assistant United States Attorney




                                                3
